Title: To George Washington from Brigadier General Samuel Holden Parsons, 6 May 1779
From: Parsons, Samuel Holden
To: Washington, George



Dr Genl
Redding [Conn.] 6th May 1779

by the inclosd Copy of a Letter from Mr Hubbard your Excellency will be able to form a Judgment of the Embarasments in the Way of my Brigade’s marching so early as I could wish.
This is no Neglect of mine: on the 23d of April the Day I received your Excellencys Letters of the 17th & 19th I sent to Mr Hubbard desiring him to send in the Horses and Teams belonging to the Brigade and forward the Tents &c. by the 10th of May. On the 25th I recd yours of the 23d and immediately sent to him to forward the Horses Tents &c. without the least Delay. On the 2d of May I recd the Order of the 28th of April and sent another Letter by Express to Mr Hubbard to which the inclosd is an Answer.
My Men are ready to march, and I hear the Horses &c. are on the Road; when they arrive I will march the Brigade but they cannot march with their Baggage & Artillery according to your Excellency’s Order before that Time.
I am much concerned that it was not in my Power to yeild a literal Obediance to the Order of the 28th of Apl immediately on Receit of the Order; I was ever attentive in complying with the Letter & Spirit of every Order I receivd without Hesitation or Delay, in this Case I am not the faulty Cause if there’s a greater Delay than was expected; I cannot be answerable for the Conduct of other Departments in the Army; but I am sure Genl Green and Mr Hubbard are able to Satisfy your Excellency that any want of Preparation in their Department is more a Misfortune than a Fault.
I shall march my Brigade to Peekskill to releive Genl Huntingtons in a very few Days and hope to receive there the Necessaries to enable us to take the Field.
I have receivd your Excellency’s Letter of the 1st Inst. but do not find Cpt. Mattocks Commission said to be inclosd.
The Enemy march to Day from the East to the west End of Long Island. the Fort on Laurel Hill goes on with Dispatch. a Report prevails that the Troops on Long Island are soon to move to Kingsbridge. I am with Respect & Esteem yr Excellency’s Obedt Servt
Saml H. Parsons
